Citation Nr: 1212879	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-00 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, including as secondary to the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his fiancée 


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1993 and from January 1994 to March 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board remanded this case in February 2010 and August 2011 for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board initially remanded this case in February 2010 in order for the RO to obtain any outstanding evidence relevant to the claim, schedule a VA examination to determine the nature and etiology of the Veteran's right knee disorder, readjudicate the Veteran's claim, and if denied, to issue a supplemental statement of the case (SSOC).  

A March 2010 letter contained in the claims shows that the February 2010 remand was returned to the Board as "undeliverable."  It appears that the RO/AMC subsequently obtained a new address for the Veteran because a May 2010 VA examination notification letter was not returned by the postal service (although, after a review of the claims file, it remains unclear as whether the Veteran ever received a copy of the February 2010 decision and remand).  The VA examination was conducted in July 2010 and an SSOC was sent to the Veteran in February 2011.  Those documents were not returned as undeliverable.  In August 2011, the Veteran's claim was again remanded in order to obtain an addendum opinion to the July 2010 VA examination and to issue another SSOC.  

Although further delay is regrettable, the Board finds that information of record indicates that the Veteran may not have received any subsequent correspondence or adjudicatory documents at his latest address since the mailing of the August 2011 remand. 

Indeed, subsequent correspondence since the August 2011 remand, including the RO's September 2011 SSOC and appeals notification letter, have been returned to the VA by the postal system indicating that the mail was not deliverable.  It is noted that the returned documents were not sent to the mailing address currently listed in the Veterans Appeals Contact and Locator System (VACOLS).  

Inasmuch as the information of record does not reflect that VA has undertaken efforts to re-mail the September 2011 SSOC, the VA examination addendum report, and all subsequent correspondence from VA to the Veteran at his currently listed address in VACOLS, the Board is the opinion that a remand is warranted in order to afford the Veteran his full due process rights. 

The Veteran is advised that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the Veteran, alone, is responsible to keep the RO informed of his current address, and to report any change of address in a timely manner.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him." See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the September 2011 supplemental statement of the case (SSOC) and all correspondence from VA to the Veteran subsequent to the Board's August 2011 remand are sent to the Veteran's current address, as documented in the Veterans Appeals Contact and Locator System (VACOLS).  The Veteran and his representative should be afforded a reasonable period of time in which to respond.  

In the event the above-referenced documents are returned to the VA by the postal system indicating that the mail was "not deliverable as addressed, unable to forward," the RO/AMC should undertake reasonable efforts to verify the Veteran's current mailing address, by contacting the Veteran's representative, Disabled American Veterans, and/or by contacting the Veteran by telephone or by any other reasonable method available.  If the RO/AMC's efforts to verify the Veteran's current mailing address are unsuccessful, documentation to that effect should be placed in the claims file. 

2.  The RO/AMC should also undertake any additional development action indicated.

3.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  

By this remand the Board intimates no opinion, either factual or legal, as to the ultimate conclusion warranted in this case.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


